o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date -------------- number release date conex-136078-14 uil dear i am responding to your inquiry to the white house dated date you wrote that you need to take a distribution from your sec_457 eligible_plan to pay for your wife’s cancer treatments the plan_administrator requested that you provide receipts to substantiate the unforeseen emergency expenses before distributing this money to you you asked why this is necessary the rules that apply to distributions from sec_457 eligible plans for unforeseeable emergencies are found in sec_1_457-6 of the income_tax regulations copy enclosed in this context an unforeseeable_emergency is a severe financial hardship of the participant resulting from an illness or accident loss of the participant's property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner's insurance such as damage that is the result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant the facts and circumstances of each case determine whether a particular financial hardship meets this standard an emergency distribution may not be made to the extent the participant is reimbursed or otherwise compensated for the emergency in addition an emergency distribution may not be made if the participant could liquidate other assets to cover the costs of the emergency assuming such liquidation would not itself cause severe financial hardship the regulations also require that any distribution due to unforeseeable_emergency must be limited to an amount reasonably necessary to satisfy the emergency need unlike qualified_retirement_plans distributions for unforeseeable emergencies from sec_457 eligible plans are not subject_to the additional tax for early_withdrawals under sec_72 of the internal_revenue_code because sec_457 plan distributions for these emergencies are not subject_to the additional tax the regulations require that plan administrators limit the distribution to the amount reasonably necessary to satisfy the emergency need see sec_1_457-6 of the income_tax regulations administrators request receipts and similar documentation both to verify that the emergency imposes a severe financial hardship on conex-136078-14 the participant and to ensure that the distribution is limited to an amount that would reasonably satisfy the participant’s need i am sorry that your family is experiencing an unforeseeable_emergency and i hope this information is helpful to you if you have any questions please call me or --------------- branch chief qualified_plans branch employee_benefits tax exempt government entities -------------------- ---------------- sincerely at
